Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 25, 26, 28, 30-34, 36, 38-42, 44 and 46-48 are allowable. 
Claims 1-24, 27, 29, 35, 37, 43 and 45 have been canceled. 


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 25, 26, 28, 30-34, 36, 38-42, 44 and 46-48 are allowable over the prior art of record.

Prior art of record Van De Velde et al “Van”, US-PGPub. No. 20180343137 discloses using a replicate tag, by a network node, to replicate an incoming data packet which allows the network node to accept an ingress data packet and replicate this incoming data packet towards multiple destinations based upon the configured policies of its replicate tag (Paragraph(s) [0016]). In further details, Van discloses the traffic flow controlling unit identifies network nodes “switches” of the network which can replicate incoming data packets. The traffic flow controlling unit then determines a traffic flow path for data packets belonging to the multicast traffic flow. In other words, the traffic flow controlling unit determines through which network nodes “switches” the data packets of the traffic flow will progress through the network. Some of these network nodes “switches” are adapted to replicate incoming data packets. Each network node “switch” adapted to replicate incoming data packets and forward replicated data packets comprises a tag table. The tag table comprises a number of replications and destinations for replicate tags. The traffic flow controlling unit is adapted to generate tag table updates in order to update the tag table of one or more network nodes “switches” of the network, thereby associating a respective number of replications and respective destinations with respective replicate tags. These dynamic updates of the tag tables of the network nodes “switches” ensures the performance of the network nodes “switches” of the network is guaranteed and the network nodes “switches” perform replications of a data packet when required by the traffic flow controlling unit (Paragraph [0061]). 

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed (see Examiner’s Amendment). Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a telephone interview with Glen B. Choi  (Reg. No. 43,546) on May 20, 2022.

The application has been amended as follows:
	
Amendments to the Claims
1-24. 	(Cancelled)
25.	(Currently Amended) A network switch comprising: 
circuitry to:
determine, prior to a receipt of a data packet, whether to create a new entity;
create, in response to a determination that the new entity is to be created, the new entity;
define a packet replication configuration associated with the new entity; and
determine whether the packet replication configuration associated with the new entity matches a packet replication configuration of an existing tag and
second circuitry to identify an entity associated with a received data packet and determine a tag associated with the entity and
 to determine a packet replication configuration associated with the tag, and perform one or more per-port forwarding actions based on the packet replication configuration, wherein the packet replication configuration includes one or more destination ports and a number of copies to be replicated to be sent out of at least one destination port and wherein the tag is associated with multiple source entities.
26.	(Previously presented) The network switch of claim 25, wherein to identify the entity associated with the data packet comprises to determine an entity associated with the data packet based on at least one of: packet content, a device that is forwarding the data packet, and/or one or more destination compute devices that the data packet is to be forwarded to.
27.	(Cancelled) 
28.	(Previously presented) The network switch of claim 25, wherein to determine a tag associated with the entity comprises to determine whether the entity associated with the data packet exists, and to assign, in response to a determination that the entity does not exist, a default entity.
29.	(Cancelled) 
30.	(Currently Amended) The network switch of claim 25, wherein the circuitry is further to:

associate, in response to a determination that the packet replication configuration of the new entity matches the packet replication configuration of the existing tag, the new entity with the existing tag, and
create, in response to a determination that the packet replication configuration of the new entity does not match the packet replication configuration of the existing tag, a new tag associated with the new entity.
31.	(Previously presented) The network switch of claim 30, wherein the circuitry is further to:
determine, in response to a creation of the new entity, whether a number of existing entities exceeds a predefined threshold and
delete, in response to a determination that the number of existing entities exceeds the predefined threshold, an existing entity of the existing entities that has not been used the longest.
32.	(Previously presented) The network switch of claim 25, wherein the circuitry is further to:
determine, prior to a receipt of the data packet, whether to update an existing entity;
determine, in response to a determination of the existing entity to be updated, a tag associated with the existing entity; and
update a packet replication configuration associated with the tag associated with the existing entity.
33.	(Currently Amended) A method for sharing packet replication resources by a network switch, the method comprising:
determining, by the network switch, prior to a receipt of a data packet, whether to create a new entity;
creating, by the network switch, in response to a determination that the new entity is to be created, the new entity;
defining, by the network switch, a packet replication configuration associated with the new entity;
determining, by the network switch, whether the packet replication configuration associated with the new entity matches a packet replication configuration of an existing tag;
receiving, by the network switch, a data packet;
identifying, by the network switch, an entity associated with the data packet;
determining, by the network switch, a packet replication configuration associated with the entity;
determining, by the network switch, a tag associated with the entity;
determining, by the network switch, a packet replication configuration associated with the tag; and
performing, by the network switch, one or more per-port forwarding actions based on the packet replication configuration,
wherein the packet replication configuration includes one or more destination ports and a number of copies to be replicated to be sent out of at least one destination port and wherein the tag is associated with multiple source entities.
34.	(Previously presented) The method of claim 33, wherein identifying the entity associated with the data packet comprises determining, by the network switch, an entity associated with the data packet based on at least one of: packet content, a device that is forwarding the data packet, and/or one or more destination compute devices that the data packet is to be forwarded to.
35.	(Cancelled) 
36.	(Previously presented) The method of claim 33, wherein determining a tag associated with the entity comprises determining whether the entity associated with the data packet exists, and assigning, in response to a determination that the entity does not exist, a default tag.
37.	(Cancelled) 
38.	(Currently Amended) The method of claim 33 further comprising:

associating, by the network switch, in response to a determination that the packet replication configuration of the new entity matches the packet replication configuration of the existing tag, the new entity with the existing tag, and
creating, by the network switch, in response to a determination that the packet replication configuration of the new entity does not match the packet replication configuration of the existing tag, a new tag associated with the new entity.
39.	(Previously presented) The method of claim 38 further comprising:
determining, by the network switch, in response to a creation of the new entity, whether a number of existing entities exceeds a predefined threshold; and
deleting, by the network switch, in response to a determination that the number of existing entities exceeds the predefined threshold, an existing entity of the existing entities that has not been used the longest.
40.	(Previously presented) The method of claim 33 further comprising:
determining, by the network switch, prior to a receipt of the data packet, whether to update an existing entity;
determining, by the network switch, in response to a determination of the existing entity to be updated, a tag associated with the existing entity; and
updating, by the network switch, a packet replication configuration associated with the tag associated with the existing entity.
41.	(Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, causes a network switch to:
determine, prior to a receipt of a data packet, whether to create a new entity;
create, in response to a determination that the new entity is to be created, the new entity; 
define a packet replication configuration associated with the new entity;
identify an entity associated with a received data packet;
determine a packet replication configuration associated with the entity;
determine whether the packet replication configuration associated with the new entity matches a packet replication configuration of an existing tag;
determine a tag associated with the entity;
determine a packet replication configuration associated with the tag; and
perform one or more per-port forwarding actions based on the packet replication configuration,
wherein the packet replication configuration includes one or more destination ports and a number of copies to be replicated to be sent out of at least one destination port and wherein the tag is associated with multiple source entities.
42.	(Previously presented) The one or more non-transitory machine -readable storage media of claim 41, wherein to identify the entity associated with the data packet comprises to determine an entity associated with the data packet based on at least one of packet content, a device that is forwarding the data packet, and one or more destination compute devices that the data packet is to be forwarded to.
43.	(Cancelled) 
44.	(Previously presented) The one or more non-transitory machine -readable storage media of claim 41, wherein to determine a tag associated with the entity comprises to: determine whether the entity associated with the data packet exists, and assign, in response to a determination that the entity does not exist, a default tag.
45.	(Cancelled) 
46.	(Currently Amended) The one or more non-transitory machine -readable storage media of claim 41, further comprising a plurality of instructions that in response to being executed cause the network switch to:

associate, in response to a determination that the packet replication configuration of a new entity matches the packet replication configuration of an existing tag, the new entity with the existing tag and
create, in response to a determination that the packet replication configuration of the new entity does not match the packet replication configuration of the existing tag, a new tag associated with the new entity.
47.	(Previously presented) The one or more non-transitory machine -readable storage media of claim 41, further comprising a plurality of instructions that in response to being executed cause the network switch to:
determine, in response to a creation of the new entity, whether a number of existing entities exceeds a predefined threshold and
delete, in response to a determination that the number of existing entities exceeds the predefined threshold, an existing entity of the existing entities that has not been used the longest.
48.	(Previously presented) The one or more non-transitory machine -readable storage media of claim 41, further comprising a plurality of instructions that in response to being executed cause the network switch to:
determine, prior to a receipt of the data packet, whether to update an existing entity;
determine, in response to a determination of the existing entity to be updated, a tag associated with the existing entity; and
update a packet replication configuration associated with the tag associated with the existing entity.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454